UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
LASHAWN MICHELLE MINOR,              )
                                    )
      Plaintiff,                    )
                                    )
             v.                     )  Civil Action No. 13-1793 (ESH)
                                    )
LABORATORY CORPORATION OF )
AMERICA,                            )
                                    )
      Defendant.                    )
___________________________________ )


                                           ORDER

       On November 20, 2013, defendant Laboratory Corporation of America filed a motion to

dismiss the complaint [ECF No. 5]. This Court issued an order directing the plaintiff, Lashawn

Michelle Minor, to respond to the motion to dismiss no later than December 20, 2013, and

informing her that if she did not timely respond, the motion could be deemed conceded under

Local Rule of Civil Procedure 7(b). (Order, Nov. 20, 2013 [ECF No. 7].) Plaintiff has not filed

any response to defendant’s motion to dismiss. Accordingly, it is hereby

       ORDERED that the defendant’s motion to dismiss is GRANTED as conceded and

plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE.


                                                                       /s/
                                                           ELLEN SEGAL HUVELLE
                                                           United States District Judge

Date: December 30, 2013